PER CURIAM.
This is the second appearance of this case in this court. See our prior opinion reported in Baum v. Spector, Fla.App.1967, 193 So.2d 50. Baum appeals from an adverse final judgment in his action against the endorser of a note. The main thrust of this appeal is that the findings of the trial judge had no substantial evidence to support them. In part appellant urges that the record conclusively establishes that he was a holder in due course. Our review of the record reveals evidence which if believed by the trier of fact was sufficient to establish that the appellant purchased the endorsed promissory note from his own agent and that his own agent was also the maker of the note. Under these circumstances the appellant would not be a holder in due course. See cases collected at 11 Am.Jur.2d 467, Bills and Notes, § 431.
We have examined the record for other claimed deficiencies and found that the record is sufficient to support the conclusions reached by the trial judge.
Affirmed.